State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 15, 2016                   520126
________________________________

In the Matter of DAVID N.
   GUIFFRE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   August 8, 2016

Before:   Peters, P.J., Garry, Rose, Devine and Mulvey, JJ.

                             __________


     David N. Guiffre, Willard, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating a prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating a
prison disciplinary rule. The Attorney General has advised this
Court that such determination has since been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the $5 mandatory surcharge
has been refunded to petitioner's inmate account. In view of
this, the petition must be dismissed as moot (see Matter of
Williams v Venettozzi, 140 AD3d 1508, 1508 [2016]; Matter of
                              -2-                  520126

Robinson v Prack, 137 AD3d 1452, 1452 [2016]). Although
petitioner seeks to be restored to the status that he enjoyed
prior to the disciplinary determination, he is not entitled to
this relief (see Matter of Thompson v Annucci, 140 AD3d 1521,
1521 [2016]; Matter of Khudan v Annucci, 139 AD3d 1198, 1198
[2016]). We note, however, that any loss of good time that was
imposed as part of the penalty should be restored to petitioner
(see Matter of Zoccoli v Annucci, 140 AD3d 1512, 1513 [2016];
Matter of Clark v New York State Dept. of Corr. & Community
Supervision, 138 AD3d 1331, 1332 [2016]).

     Peters, P.J., Garry, Rose, Devine and Mulvey, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court